The petition by the state of Connecticut for certification for appeal from the Appellate Court, 43 Conn. App. 555 (AC 14993), is granted, limited to the following issue:
“Whether the Appellate Court, under the circumstances of this case, improperly concluded that the defendant’s guilty pleas were not entered knowingly and voluntarily?”
*959Decided January 8, 1997
The Supreme Court docket number is SC 15593.
Denise B. Smoker, deputy assistant state’s attorney, in support of the petition.
Mark Rademacher, assistant public defender, in opposition.